DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 have been canceled
Claim 13 has been amended
Claims 13-23 are pending
Claim 23 is new
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-21-20 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 23 recites “wherein one of the achievable adhesion force, the processing time, and the economic-specific parameter is varied while the other two remain unchanged” However, applicant’s specification recites “The cleaning parameters are adapted in each case with regard to an achievable adhesion force, a process time and/or economy. For the specific adaptation of the cleaning parameters, it is firstly case that, alternately, in each case one cleaning parameter is varied while the other cleaning parameters remain unchanged, in order to respectively determine an optimum parameter value” (para. 49). The specification goes on to state “a spacing 200 of a blasting nozzle from an adhesive surface for cleaning is varied while the other cleaning parameters remain unchanged. Subsequently, a movement speed 202 of a blasting nozzle relative to an adhesive surface for cleaning is varied while the other cleaning parameters remain unchanged. Subsequently, a mass flow 204 of solid carbon dioxide is varied while the other cleaning parameters remain unchanged. Subsequently, a pressure 206 for accelerating solid carbon dioxide is varied while the other cleaning parameters remain unchanged. Subsequently, an angle 208 between a blasting nozzle and an adhesive surface for cleaning is varied while the other cleaning parameters remain unchanged. The cleaning parameters are varied while the achievable adhesion force, a process time and/or economy are the measured results of the process. The cleaning parameters described include processing conditions such as spacing of a blasting nozzle, movement speed of a blasting nozzle, a mass flow of solid carbon dioxide and a pressure for accelerating solid carbon dioxide. The resulting holding force is measured in each case. The specification does not appear to describe how to conduct the process such that one particular result is controlled to change while insuring that the other results are kept constant.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 13, 15 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Krauss et al. US2010/0288310 (US’310) in view of Herre et al. WO 2013/143707 (WO’707) (US 2015/0158145, publication of 371 filing used for translation and citations).

Regarding claim 13, US’310 teaches a method for the pretreatment of polymer surfaces of components to be painted (para. 1). US’310 further teaches the apparatus includes a pre-treatment cell which contains a cleaning device (chamber-type cleaning room) which includes a jet device including a nozzle for dispensing a CO2 snow (solid carbon dioxide) for cleaning vehicle components (para. 36, 49, 51 and 55). Therefore US’310 teaches an apparatus for automated cleaning of adhesive surfaces of vehicle components in an assembly line with multiple working stations, the apparatus comprising: a chamber-type cleaning room for vehicle components; a blasting device with a blasting nozzle for blasting the vehicle components with solid carbon dioxide. US’310 further teaches The transport of the components to the pretreatment method is conducted by product carriers attached to a conveyor device, with the components being positioned for this purpose on the product carriers (para. 50) which reads on a transport device for transporting the vehicle components through the cleaning room. US’310 further teaches air is ionized by means of an ionization device for the atomization of carbon dioxide snow or carbon dioxide pellets in order to reduce a static charge of the polymer surface, particularly as a result of high-speed jets of air during the use of CO2 cleaning (para. 22), which reads on a charge dissipation device for eliminating an electrostatic charge of the vehicle components.

US’310 does not teach wherein the apparatus is configured to clean the adhesive surfaces of vehicle components by taking into account: i) an achievable adhesion force, ii) a processing time, and iii) an economic-specific parameter.

However, Applicant specification teaches that the apparatus is configured to perform the cleaning by taking into account: i) an achievable adhesion force, ii) a processing time, and iii) an economic-specific parameter by configuring the apparatus to have adjustable cleaning parameters see paragraph 49-52 of applicants specification. Therefore, an apparatus configured to adjust cleaning parameters would read on the recited configuration of an apparatus is configured to clean the adhesive surfaces of vehicle components by taking into account: i) an achievable adhesion force, ii) a processing time, and iii) an economic-specific parameter. US’310 teaches that the cleaning is performed using a robot on whose robot arm a CO2 snow jet device is attached, with the movement of the robot arm being controlled in accordance with a predetermined cleaning path program via a control device. Here, all zones of the component to be treated are cleaned in a controlled fashion (para. 51).

WO’707 teaches cleaning a component by at least one dry-ice nozzle for producing a dry-ice jet which cleans the component (abstract). WO’707 further teaches the system and method of cleaning at least one component includes a system that in addition to cleaning components may also comprise the components to be cleaned and optionally motional devices therefor and also possibly necessary program controls, motion controls and other, e.g., automatic control means (para. 2). It is possible that dependent on at least one monitored parameter by at least one setting mechanism (e.g. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’310 to include the apparatus is configured to clean the adhesive surfaces of vehicle components by taking into account: i) an achievable adhesion force, ii) a processing time, and iii) an economic-specific parameter because WO’707 teaches that such a configuration makes the cleaning process parameters adjustable to optimize the cleaning process and ensure the desired cleaning result is achieved.

Regarding claim 15, the modified apparatus of US’310 teaches the cleaning apparatus of claim 13. US’310 further teaches the cleaning as well as the pretreatment of the polymer surface with an oxidizing flame both occur inside the same pretreatment cell, which is preferably designed in an enclosed fashion and is tempered and/or climate controlled. The pretreatment areas inside the pretreatment cell for the cleaning and flame treatment may be separated from one another in terms of ventilation by simple silhouettes (para.8). Therefore the pretreatment cell would necessary have a closable entrance and/or a closable exit.

Regarding claim 19, the modified apparatus of US’310 teaches the cleaning apparatus of claim 13. US’310 further teaches an industrial robot for an automated guidance of the blasting nozzle (para. 51).

Regarding claim 20, the modified apparatus of US’310 teaches the cleaning apparatus of claim 19. US’310 further teaches the robot is capable of moving in a programed (collaboration) path, which reads on wherein the industrial robot is capable of collaboration (para. 37, 51 and 54).

Regarding claim 21, the modified apparatus of US’310 teaches the cleaning apparatus of claim 13. US’310 further teaches a portal-type carrier device through which the vehicle components for cleaning are capable of being led (para. 50).

Regarding claim 22, the modified apparatus of US’310 teaches the cleaning apparatus of claim 13. US’310 further teaches wherein the charge dissipation device includes an ionizer (para. 22).

Regarding claim 23, the modified apparatus of US’310 teaches the cleaning apparatus of claim 13. Applicant claimed configuration of “wherein one of the achievable adhesion force, the processing time, and the economic-specific parameter is varied while the other two remain unchanged" recites the intended use of the apparatus. And a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The modified apparatus of US’310 teaches that the cleaning parameters are adjustable as discussed above and therefore would be capable of performing a process where a single variable is changed while other variables are kept constant. Therefore, one of ordinary skill in the art at the time the invention was made would have known that the structural limitations of the apparatus taught by the prior art and the apparatus claimed would have been the same and since the claim is directed towards an apparatus, the apparatus is independent of the intended use. 

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US’310 in view of WO’707 as applied to claim 13 above, and further in view of Gruber Heinrich DR 19943005 (DR’005).

Regarding claim 14, the modified apparatus of US’310 teaches the cleaning apparatus of claim 13.


the modified apparatus of US’310 does not teach wherein the cleaning room includes, at least in sections, a passive noise protection device.

DR’005 teaches a method for cleaning the surface of a plastic article for pretreatment for a subsequent coating (para. 1). The device further comprises a cabin, in which the one or more work robots are accommodated. The cabin is preferably soundproofed (noise protection) to keep the noise level of the cabin area also bearable. The work inside a cabin is useful, on the one hand to delineate the work area itself and to avoid fouling of the same by dirt particles from outside, on the other hand, since the sublimation of the dry ice particles CO2, care must be taken that this is not too large Can concentrate area. In order to be able to discharge the CO2 on the cabin side, in order to avoid concentration, means for sucking off the cabin air can be provided on the cab floor side, furthermore, preferably on the ceiling side, further means for supplying air are provided. As a result, an air circulation can be generated within the cabin, which is directed substantially from top to bottom and ensures that emitted dirt particles can be collected on the ground (para. 16).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified cleaning apparatus of US’310 to include teach wherein the cleaning room includes, at least in sections, a passive noise protection device because DR’005 teaches to keep the noise level of the cabin area bearable.

Regarding claim 16, the modified apparatus of US’310 teaches the cleaning apparatus of claim 14. US’310 further teaches the cleaning as well as the pretreatment of the polymer surface with an oxidizing flame both occur inside the same pretreatment cell, which is preferably designed in an enclosed fashion and is tempered and/or climate controlled. The pretreatment areas inside the pretreatment cell for the cleaning and flame treatment may be separated from one another in terms of ventilation by simple silhouettes (para.8). Therefore the pretreatment cell would necessary have a closable entrance and/or a closable exit.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US’310 in view of WO’707 and DR’005 as applied to claims 15 and 16 above, and further in view of De Palma et al. US 2002/0022435 (US’435).

Regarding claims 17 and 18, the modified apparatus of US’310 and the modified apparatus of US’310 teaches the cleaning apparatus of claims 15 and 16.

The modified apparatus of US’310 and the modified apparatus of US’310 does not teach wherein the entrance and/or the exit of the cleaning room is closable by way of a roller door, with regard to claims 17 and 18.

US’435 teaches humidity within the workspace of a cryogenic aerosol spray cleaning system is controlled by circulating the workspace atmosphere through a dehumidifier (abstract). US’435 further teaches Referring to the drawings, in FIGS. 1 and 3 there is shown a first embodiment of a humidity control system 10 for use in a cryogenic aerosol spray cleaning system 100 (see FIG. 6) and constructed in accordance with the present invention. The humidity control system 10 includes a cleaning chamber 20 that defines a workspace within which a workpiece 70 (not shown in FIG. 1) may be cleaned using virtually any precision cleaning process and preferably, a cryogenic aerosol spray cleaning process (i.e., snow cleaning). While carbon dioxide snow is the preferred cleaning medium, argon, nitrogen, dry ice pellets, and combinations thereof may also be used in connection with the present invention (para. 36). Another feature of the humidity control system 10 of this embodiment is the door 28. Since the embodiment shown in FIGS. 5 and 6 is constructed for automated cryogenic cleaning of a large, long workpiece 70, the door 28 must permit for the entry and exit of such a large workpiece 70. As such, there are rails (not shown along which the door 28 may be guided generally in an up and down direction. The rails are designed such that when the door reaches a closing height, it is automatically forced toward the cleaning chamber front surface 32, and sealed thereto by the gasket 34. The large size of the door 28 prevents the formation of an airtight seal between the door 28 and front surface 32 of the cleaning chamber 20 (para. 52). Therefore, US’435 teaches 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of US’310 to include wherein the entrance and/or the exit of the cleaning room is closable by way of a roller door, with regard to claims 17 and 18 because US’435 teaches that the door of the chamber of US’310 can be provided as a sliding door including mechanisms for guide the movement of the door which can include a verity of rolling devices and it is prima facie obvious to substitute art recognized equivalents known for the same purpose, see MPEP 2144.06 II and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious, see MPEP 2141 III (E).


Response to Amendment

Applicant’s amendments to independent claim 13 to include subject matter regarding the configuration of the apparatus has changed the scope of claim 13, and as a result, the rejection of claim 13 as stated in the final office action mailed 4-20-20 is withdrawn. Upon further consideration, a new ground(s) of rejection is made under 103 as obvious over US’310 in view of WO’707 which includes both the rejection of claim 13 

Response to Arguments
Applicants remarks with regard to the recitation of claim 13 that the apparatus is “for cleaning adhesive surfaces” and configured to “clean the adhesive surfaces of vehicle components by taking into account: i) an achievable adhesion force” have been considered but are not deemed persuasive. The examiner disagrees with applicants statement that the terms “adhesive”/“adhesion force” and “adhesion” are unrelated terms and describe different types of attachment and that “adhesion” can only related to paint while “adhesive” excludes paint. Further claim 13 recites that “the apparatus is configured to clean the adhesive surfaces of vehicle components by taking into account i) an achievable adhesion force”, therefore, the term “adhesive” and “adhesion” are interchangeable in claim 13 and as a result does not require a specific type of adherent material to be used and is open to any type of material that has adhesion to the surface. Additionally, US’310 recites “Disruptions to paint adhesion as a result of contaminants can thus be prevented according to the invention”. Therefore, US’310 teaches that the adhesion of the paint is stronger when the surface is cleaner and therefore the amount of strength/energy required to remove the paint (force) would be greater than if the surface is not cleaned. As a result, the use of the term “force” does not substantially change the meaning of “adhesion” such that the strong and weak adhesion of the paint discussed in US’310 would not read on the recited “adhesion force”. Furthermore, applicant specification teaches that the apparatus is configured to perform the cleaning by taking into account: i) an achievable adhesion force, ii) a processing time, and iii) an economic-specific parameter by configuring the apparatus to have adjustable cleaning parameters see paragraph 49-52 of applicants specification. Therefore, an apparatus configured to adjust cleaning parameters would read on the recited configuration weather or not the prior art discussion related to an “achievable adhesion force, ii) a processing time, and iii) an economic-specific parameter”. Therefore, an apparatus “configured to clean a surface by taking into account: i) an achievable adhesion force” would not have to achieve or determine any measured adhesive force. The structural limitations of the recitation based on the specification is an apparatus that allows the cleaning parameters to be adjustable. Since US’310 teaches that a clean surface results in the best/strongest adhesion of the paint to the surface and WO’707 teaches that making the cleaning parameters adjustable provides the best cleaning result. One of ordinary skill in the art would know that configuring the apparatus to have adjustable cleaning parameters would provide the ability to optimize the cleaning process and achieve the strongest adhesion possible and as a result read on the recited configuration.
In response to applicants arguments that features of an apparatus can be recited by either structural or functional limitations. Although functional limitations are given patentable weight, the patentable weight given to functional limitations in an apparatus claim is limited to the structure which in required to perform the recited function but does not require the process to be performed or explicitly recited in the prior art for the prior art to have the structure which is capable of performing the function. As discussed above, an apparatus configured to adjust cleaning parameters would read on the recited configuration weather or not the prior art discussion related to an “achievable adhesion force, ii) a processing time, and iii) an economic-specific parameter”. Therefore, an apparatus “configured to clean a surface by taking into account: i) an achievable adhesion force” would not have to achieve or determine any measured adhesive force. The structural limitations of the recitation based on the specification is an apparatus that allows the cleaning parameters to be adjustable. Applicants arguments that Nothing in the current version of the MPEP states that apparatus claims must be distinguished over the prior art in terms of structure (rather than function) are not persuasive because the MPEP recites an " Apparatus claims cover what a device is, not what a device does…a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2144 II)
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/ERIN F BERGNER/Examiner, Art Unit 1713